DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on 11/10/2020, PROSECUTION IS HEREBY REOPENED.  The Office apologizes in misunderstanding or oversight in the analysis of the claims.  It is now understood that the current claims identifies a composite panel comprising a layer comprising at least one tape. The composite panel further comprises an adhesive in contact with said layer comprising at least one tape, and that the adhesive is not considered part of the tape-containing layer, nor the tape per se, but instead is present on at least one surface thereof. A review of the prior art found additional prior art that is now made of record   New grounds of rejection are set forth below.
	To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply 	under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/D. Lawrence Tarazano/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 16, 17, 26 and 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 5,861,202 issued to Kimura et al.
	Kimura is directed to a thermoplastic resin layer (I) and an adhesion layer (II) provided on at least one surface of the thermoplastic.  The adhesion layer is composed of (A) 100-30% by weight of an alpha olefin copolymer having a melt flow rate of 0.01 g to 100 g/10 minutes and (B) up to 7% of an olefin based polymer(ABST).  
	Kimura shows that the uniaxial oriented strips have a base layer that provides strength to the laminate and sealing layers that provide adhesion.   It should be noted that the heal sealing is done at a low temperature so that it does not disrupt the orientation of the base layer and improves the strength.   It should also be noted that much of the tensile strength comes from the base layer and the overall structural 
	Kimura teaches has been found that the use of a selected adhesion layer in the preparation of a multilayered film made of a first thermoplastic resin base layer having a comparatively high melting point enables the production of the resulting multilayered film which is excellent in adhesion strength between the longitudinal and lateral tapes made by fibrillating the multilayered film as well as in low-temperature heat seal ability, hot tack and the like (col. 1 and 2, lines 65-67 and 1-10).  
	Kimura teaches that the thermoplastic resin layer (I) in the present invention are crystalline thermoplastic resins having stretchability and include crystalline and stretchable resins. These resins include a homopolymer of an alpha-olefin such as a high/intermediate/low-density polyethylene, polypropylene, polybutene-1, poly-4-methylpentene-1, and polyhexene-1, and a copolymer of different alpha.-olefins such as a copolymer of ethylene with other alpha-olefins and a copolymer of propylene with other alpha-olefin, and also include polyamide, polyester and polyvinyl alcohol (col. 3, lines 35-44) and adhesive copolymer are made into tapes as claimed.
	The adhesive resin layer (II) has an alpha olefin of 2 to 20 carbon atoms and the comonomer of 3 to 20 mol% (col. 4, lines 16-23).  The adhesive copolymer (A) has a density of 0.86-0.94 g/cm3 (col. 7, lines 45-55) which is the same range as claimed of 860-930 kg/m3.  It should be noted that the reference is open to a broad range of materials and the variety of materials that can be used as the adhesives and does not specific call it a plastomer but does teach the generic use of alpha-olefins such as a copolymer of ethylene with other alpha-olefins and a copolymer of propylene.  These 
The uniaxially stretched laminate according to the present invention includes a uniaxially stretched film, a uniaxially stretched meshy film, a uniaxially stretched tape, flat yarn or the like, and is at least one kind of a uniaxially stretched laminate such as (a) a longitudinally uniaxially stretched film, (b) a laterally uniaxially stretched film, or (C) a uniaxially stretched tape (col. 10, lines 20-26).
Especially nonwoven fabric or woven fabric is formed by laminating or weaving together at least two uniaxially stretched laminates selected from (a) longitudinally uniaxially stretched meshy films, (b) laterally uniaxially stretched meshy films, and (c) uniaxially stretched tapes, each forming a structure comprising (I) a first thermoplastic resin layer and (II) an adhesion layer. More particularly, the nonwoven or woven fabric is produced by laminating or weaving together at least two laminates in such a manner that the stretch (or orientation) axes of the laminates cross each other with the thermoplastic resin layer (I) side of one of the laminates being faced to the adhesion layer (II) side of another thereof (col. 10, lines 30-40).
The thickness of the thermoplastic resin layer (I) or tape should be in the range of 20-100 micron.  The thickness of the adhesion layer (II) is 3 micron- 60 micron (col. 11, lines 17-26, claim 4). 
3.  The thermoplastic resin has a thickness of 20 to 100 micron.  Converting the density and thickness to basis weight:
0.94 g/cc x 1cc/1 X10-6 = 940000 gm/m3 
100 micron = 0.0001 m 
9400000 x 0.0001 = 94 gsm
Or 20 micron is 0.00002 and a basis weight of 18.8 gsm.
The adhesive layer has a thickness of 3 to 60 micron and a density of 0.86 to 0.94 which converts to a basis weight of:
0.86 g/cc x 1cc/1 X10-6 = 860000 gm/m3
3 micron = 0.000003 m
860000 x 0.000003 = 2.58 gsm
At 60 micron thickness the basis weight is about 51 gsm.  
Kimura teaches the basis weight of the thermoplastic film is about 20 to 94 gsm which is in the claimed range.
Kimura teaches the basis weight of the adhesive layer is 2.58 which in within the claimed range.  Kimura teaches the adhesive layer can be a greater thickness and up to 60 micron which a basis weight of 51 gsm. Kimura’s adhesive layer overlaps the claimed range of 0.2 to 15 gsm.
Kimura teaches the laminated body had good bond strength and the objective is to provide higher sealing strength.
If the density of the ethylene-.alpha.-olefin is less than 0.86 g/cm3, then the laminated body, nonwoven fabric or woven fabric is likely to degrade in heat resistance 3, then the copolymer will be deteriorated in low-temperature seal ability and the difference of the copolymer in melting point from the first thermoplastic resin layer (I) will be lost. This may in turn result in loss of the strength of the stretched first thermoplastic resin layer at the time of manufacture of the body or fabrics or at the time of contact bonding them under heat to a base material (col. 8, lines 20-32). 
Kimura teaches that the density of the alpha olefin adhesive polymer is in the claimed density range, the heat resistance and strength of adhesion is good.
In a case where the adhesion strength of longitudinal and lateral tapes or the low-temperature heat sealability is to be emphasized, it is desirable to use the component (A) as the main component, but in a case where the processability and cost of the resulting product are to be emphasized while retaining the adhesion strength of longitudinal and lateral tapes or the low-temperature heat sealability to a certain degree, it is desirable to use moderately the component (B) as the main component. In a case where the content of the component (A) is less than 30% by weight and the content of the component (B) is more than 70% by weight, desired levels of adhesion strength of the longitudinal and lateral tapes and the low-temperature heat sealability thereof are sometimes unlikely to be achieved (col. 10, lines 3-19).
Kimura does not measure the tensile strength of 1.2 GPa.  Kimura teaches optimizing the alpha olefin adhesive components in order to achieve strength and adhesion and it would have been obvious to do so based on Kimura.  In the absence of evidence to the contrary, it is reasonable to presume that the strength is inherent to 
In the alternative, varying the tensile strength would have been obvious by making a thicker or thinner base layer as the thicker layer would be stronger than a thinner one of the same materials.  As the materials and general structure (including uniaxial orienting) of the prior art are the same as applicant’s, minor variations in the processing conditions would be within the ordinary skill in the art to achieve a desired strength is well within the ordinary skill of the art.  
As to claim 2, Kimura teaches a polyolefin resin in the tape.
As to claim 3, Kimura teaches the laminated bodies are tapes that are unidirectionally aligned or woven “The present invention may provide a nonwoven fabric or woven fabric in which at least two laminates selected from (a) longitudinally uniaxially stretched meshy films and (b) laterally uniaxially stretched meshy films, or selected from (c) uniaxially stretched tapes, are further laminated or woven together with the aid of the adhesion layer (II) in such a manner that the stretch (orientation) axes of any two adjacent ones of said laminates are in parallel with each other or cross each other (col. 10, lines 30-36).”
As to claim 4, at column 2, lines 55+ the instant references teaches that the orientation of the axes of any two adjacent laminates which may be parallel or cross or otherwise. As Kimura teaches that the orientation may be laid crosswise, this meets the limitation of 90 degrees.

As to claim 6, Fig. 4 shows two layers of the tapes/films at col. 15.
As to claim 7, as calculated above, the thermoplastic resin layer has a basis weight of 94 gsm and the adhesive layer a basis weight of 2.58 gsm which is about 97 gsm which would be 0.097 kg/m2  and they are at least two laminates (col. 10, lines 38+) .  This would meet the range claimed.  A skilled artisan if desired could create a heavier or light composite by the number of panels chosen. 
	Additionally, it is reasonable for one of ordinary skill in the art to expect that as the amount of resin or plastomer increases, the material would exhibit increased strength, durability and resistance to wear, while increasing the weight and bulk of the coated fabric. Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary the amount of plastomer in comparison to the amount of the fabric, such as within the claimed relationship, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 105 USPQ. 233 (CCPA 1955). In the present invention one would have been motivated to adjust and vary the amount of plastomer in order to provide a coated fabric with a sufficient balance between durability and weight/bulk.


	As to Claim 26, again as the adhesive may follow the lay of the fibers, if laid in a woven pattern or any geometry it meets this limitation. 
As to claims 33 and 34, at Column 14, lines 50+ and in the prior art section,  the instant reference teaches a plethora of uses for the composite.  Some maybe  protection sheet or cover for vehicles or the like, a hood or cover for a vehicle, a covering material for agricultural use, cement bags, synthetic resin pellet bags, a base material for adhesive tape, and a masking film or the like. The nonwoven fabrics or woven fabrics of the present invention are used as covering materials for agricultural use, materials for construction, and products for home use including covering materials for use in agriculture, covers for greens in golf courses, filters, water bags, various types of bags, oil absorbers, flower wraps, house wraps, mats, wipers and waste cloths.  
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Listed on the PTO -892 is shown how plastomers have been used in a plethora of industries and that they have been around for a very long time.
	https://www.exxonmobilchemical.com/en/products/polyethylene/plastomers?utm_source=google&utm_medium=cpc&utm_campaign=pe_general_none&ds_k=plastomer&gclid=Cj0KCQjw38-DBhDpARIsADJ3kjk3R3942PYC-3WB9t_aWdiVZOhyklJTv2O-uHNG2-0tCecVyqaKRTgaAoO3EALw_wcB&gclsrc=aw.ds#productlist.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP